Name: Council Regulation (ECSC, EEC, Euratom) No 2764/79 of 6 December 1979 amending Regulation (ECSC, EEC, Euratom) No 300/76 determining the categories of officials entitled to allowances for shiftwork, and the rates and conditions thereof
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration;  executive power and public service;  organisation of work and working conditions
 Date Published: nan

 11.12.1979 EN Official Journal of the European Communities L 315/1 COUNCIL REGULATION (ECSC, EEC, EURATOM) No 2764/79 of 6 December 1979 amending Regulation (ECSC, EEC, Euratom) No 300/76 determining the categories of officials entitled to allowances for shiftwork, and the rates and conditions thereof THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to Council Regulation (EEC, Euratom, ECSC) No 259/68 laying down the Staff Regulations of officials and conditions of employment of other servants of the European Communities (1), as last amended by Regulation (Euratom, ECSC, EEC) No 3085/78 (2), and in particular the second paragraph of Article 56a of the Staff Regulations, Having regard to the proposal from the Commission, submitted after consulting the Staff Regulations Committee, Whereas it is for the Council, acting on a proposal from the Commission submitted after consulting the Staff Regulations Committee, to determine the categories of officials entitled to allowances for shiftwork, and the rates and conditions thereof; Whereas staff employed in certain telex services do shiftwork within the meaning of Article 56a of the Staff Regulations; whereas Regulation (ECSC, EEC, Euratom) No 300/76 (3) should be correspondingly amended, HAS ADOPTED THIS REGULATION: Article 1 In Article 1 (1) of Regulation (ECSC, EEC, Euratom) No 300/76 the text of the part of the first subparagraph preceding the indents shall be replaced by the following: 1. An official paid from research and investment appropriations and employed in an establishment of the Joint Research Centre or in indirect action, or paid from operating appropriations and employed in a computer centre, a security department or a telex service, who is engaged in shiftwork within the meaning of Article 56a of the Staff Regulations, shall be entitled to an allowance of: Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1980. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 December 1979. For the Council The President L. PRETI (1) OJ No L 56, 4. 3. 1968, p. 1. (2) OJ No L 369, 29. 12. 1978, p. 6. (3) OJ No L 38, 13. 2. 1976, p. 1.